DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0116679 A1 to Li et al. (hereinafter "Li") in view of U.S. Patent Application Publication 2020/0174226 A1 to Lin et al. (hereinafter "Kuo").
Regarding Claims 1 and 13, Li teaches a fingerprint recognition module, comprising an optical lens, an image sensor, a memory and a processor, wherein the optical lens and the image sensor are cooperated to capture a fingerprint image (Figs. 1-4; 19-20; Para. 44-50; 111-116 of Li; optical fingerprint apparatus 730 includes a light detecting portion 734 and an optical component 732. The light detecting portion 734 includes the sensing array, a reading circuit and other auxiliary circuits electrically connected to the sensing array… fingerprint identification apparatus 400 may include a lens system 401, and the lens system 401 may be the lens system 10… fingerprint identification apparatus may include an image sensor 402, disposed under the lens system 401), the memory is configured for storing at least one preset template and the captured fingerprint image, and the processor is configured for identifying whether the captured fingerprint image matches with the at least one preset template (Figs. 19-20; Para. 111-116 of Li; terminal device 500 includes a fingerprint identification apparatus 510, which may be the fingerprint identification apparatus 400… terminal device 500 may be cellphones, tablet computers, desk computers
NOTE – It was very well known in the art at the time when the invention was effectively filed for a terminal device, such as a cellphone, that has a fingerprint identification capability to comprise a a memory and a processor, wherein the memory is configured for storing at least one preset template and the captured fingerprint image, and the processor is configured for identifying whether a captured fingerprint image matches with the at least one preset template); wherein the optical lens, along an optical axis from an object side to an image side, sequentially comprises: a first lens having a negative refractive power, a concave surface facing an imaging surface, and a concave surface facing the object side and having at least one inflection point; a second lens having a positive refractive power and two convex surfaces; a third lens having a positive refractive power and a convex surface facing the imaging surface; an infrared filter; wherein the optical lens meets the expression: 1.5<f3/f<2.2, f3 represents an effective focal length of the third lens, f represents an effective focal length of the optical lens (Figs. 1-4; Para. 44-102; Para. 111-116 of Li; lens system 10 includes: a first lens 11, a second lens 12 and a third lens 13 arranged sequentially from an object side to an image side, where the first lens 11 is a negative optical power lens, the second lens 12 is a positive optical power lens, and the third lens 13 is a positive optical power lens… optical fingerprint identification module 200 may include: an infrared filter… imaging plane may be a surface of the imaging sensor, which may be corresponding to the DIE in the optical fingerprint identification module… f3=0.743935… f=0.367239).
Li does not explicitly disclose a flat glass; a stop; the first lens, the second lens and the third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70.
However, Kuo teaches a flat glass; a stop; first lens, second lens and third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70 (Figs. 7-12; Para. 133-140; Table 5 of Kuo; a first lens element 310, an aperture stop 300, a second lens element 320, a stop 301, a third lens element 330… light-permeable sheet 340 is made of glass material

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale
 
).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a flat glass; a stop; the first lens, the second lens and the third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70 using the teachings of Kuo in order to modify the device taught by Li. The motivation to combine these analogous arts would have been for eliminating the stray light and thereby improving image quality thereof (Para. 82 of Kuo).

Regarding Claims 2 and 14, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.9<Vd2/Vd3<1; where Vd2 represents an abbe number of the second lens, Vd3 represents an abbe number of the third lens (Figs. 7-12; Table 5 of Kuo; 

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale
 
NOTE – Having the abbe number ratio to be within 0.9<Vd2/Vd3<1 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the abbe numbers meet the expression: n 0.9<Vd2/Vd3<1 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claims 3 and 15, the combination of Li and Kuo teaches that the optical lens meets the expressions: 1.0<Nd1<1.65; 1.0<Nd2<1.55; 1.0<Nd3<1.55; where Nd1 represents a refractive index of the first lens, Nd2 represents a refractive index of the second lens, and Nd3 represents a refractive index of the third lens (Figs. 2-4; Table 1 of Li; APL5014CL material has refractive index of 1.54

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale
).

Regarding Claim 4, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.4<(TC1/ET1)−(TC1/SDM11)<0.9; where TC1 represents a center thickness of the first lens, SDM11 represents a half-diameter of the object side surface of the first lens, ET1 represents an edge thickness of the first lens (Figs. 2-4; Table 1 of Li; TC1=0.462; ET1=0.3963; SDM11=0.452

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

NOTE – Having the thickness ratio to be within 0.4<(TC1/ET1)−(TC1/SDM11)<0.9 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the optical lens meet the expression: 0.4<(TC1/ET1)−(TC1/SDM11)<0.9; where TC1 represents a center thickness of the first lens, SDM11 represents a half-diameter of the object side surface of the first lens, ET1 represents an edge thickness of the first lens with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 5, the combination of Li and Kuo teaches that the optical lens meets the expression: 1.0 mm<f1+f2+f3<2.1 mm; where f1 represents an effective focal length of the first lens, f2 represents an effective focal length of the second lens, f3 represents an effective focal length of the third lens (Figs. 7-12; Table 5 of Kuo; 

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale
).

Regarding Claim 6, the combination of Li and Kuo teaches that the optical lens meets the expression: 1.2<MTC1/TC1<1.6; where MTC1 represents the maximum thickness of the first lens parallel to the optical axis direction, TC1 represent a center thickness of the first lens (Figs. 7-12; Table 5 of Kuo; TC1=0.250; MTC1=0.516

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale

NOTE – Having the thickness ratio to be within 1.2<MTC1/TC1<1.6 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the optical lens meet the expression: 1.2<MTC1/TC1<1.6; where MTC1 represents the maximum thickness of the first lens parallel to the optical axis direction, TC1 represent a center thickness of the first lens with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).


Regarding Claim 7, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.2<(R31+R32)/(R31−R32)<0.5; where R31 represents a radius of curvature of the object side surface of the third lens, R32 represents a radius of curvature of the image side surface of the third lens (Figs. 2-4; Table 1 of Li; R31=1.063, R32=-0.566

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale
).

Regarding Claim 8, the combination of Li and Kuo teaches that the optical lens meets the expression: 1.6<R31/SDM31<4.3; where R31 represents a radius of curvature of the object side surface of the third lens, SDM31 represents a half-diameter of the object side surface of the third lens (Figs. 2-4; Table 1 of Li; R31=1.063, SDM31=0.342

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

NOTE – Having a radius of curvature of the object side surface of the third lens, and a half-diameter of the object side surface of the third lens to be within 1.6<R31/SDM31<4.3 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the optical lens meet the expression: 1.6<R31/SDM31<4.3 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 9, the combination of Li and Kuo teaches that the optical lens meets the expression: −2.1<R11/f1<−1.5; where R11 represents a radius of curvature of the object side surface of the first lens, f1 represents an effective focal length of the first lens (Figs. 1-2; R11=1.614, f1=-0.76; Table 1 of Kuo; 

    PNG
    media_image3.png
    430
    698
    media_image3.png
    Greyscale

NOTE – Having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 10, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.3 mm<IMC23+TC3<0.4 mm; where IMC23 represents a distance along the optical axis between the image side surface of the second lens and the object side surface of the third lens, TC3 represents a center thickness of the third lens (Figs. 2-4; Table 1 of Li ; TC3=0.427

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

NOTE – Having the optical lens meets the expression: 0.3 mm<IMC23+TC3<0.4 mm; where IMC23 represents a distance along the optical axis between the image side surface of the second lens and the object side surface of the third lens, TC3 represents a center thickness of the third lens would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued the optical lens meets the expression: 0.3 mm<IMC23+TC3<0.4 mm with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation

Regarding Claims 11 and 19, the combination of Li and Kuo teaches that the optical lens meets the expression: −1.9<R21/R22<−0.2; where R21 represents a radius of curvature of the object side surface of the second lens, R22 represents a radius of curvature of the image side surface of the second lens (Figs. 2-4; Table 1 of Li; R21=0.562, R22=-1.698

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

).

Regarding Claim 12, the combination of Li and Kuo teaches that the first lens, the second lens and the third lens each are plastic aspherical lenses (Figs. 7-12; Table 5 of Kuo; 

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale
).

Regarding Claim 16, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.4<(TC1/ET1)−(TC1/SDM11)<0.9; 1.2<MTC1/TC1<1.6; 0.3 mm<IMC23+TC3<0.4 mm; where TC1 represents a center thickness of the first lens, SDM11 represents a half-diameter of the object side surface of the first lens, ET1 represents an edge thickness of the first lens, MTC1 represents the maximum thickness of the first lens parallel to the optical axis direction, IMC23 represents a distance along the optical axis between the image side surface of the second lens and the object side surface of the third lens, TC3 represents a center thickness of the third lens (Figs. 2-4; Table 1 of Li; TC1=0.462; ET1=0.3963; SDM11=0.452; TC3=0.427; TC1=0.218; MTC1=0.462

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

NOTE – Having the thickness ratio to be within 0.4<(TC1/ET1)−(TC1/SDM11)<0.9 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the optical lens meet the expression: 0.4<(TC1/ET1)−(TC1/SDM11)<0.9; where TC1 represents a center thickness of the first lens, SDM11 represents a half-diameter of the object side surface of the first lens, ET1 represents an edge thickness of the first lens with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 17, the combination of Li and Kuo teaches that the optical lens meets the expression: 1.0 mm<f1+f2+f3<2.1 mm (Figs. 7-12; Table 5 of Kuo; 

    PNG
    media_image1.png
    449
    669
    media_image1.png
    Greyscale
); −2.1<R11/f1<−1.5; where f1 represents an effective focal length of the first lens, f2 represents an effective focal length of the second lens, f3 represents an effective focal length of the third lens, R11 represents a radius of curvature of the object side surface of the first lens. (Figs. 1-2; R11=1.614, f1=-0.76; Table 1 of Kuo; 

    PNG
    media_image3.png
    430
    698
    media_image3.png
    Greyscale

NOTE – Having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 18, the combination of Li and Kuo teaches that the optical lens meets the expression: 0.2<(R31+R32)/(R31−R32)<0.5; 1.6<R31/SDM31<4.3; where R31 represents a radius of curvature of the object side surface of the third lens, R32 represents a radius of curvature of the image side surface of the third lens, SDM31 represents a half-diameter of the object side surface of the third lens (Figs. 2-4; Table 1 of Li; R31=1.063, R32=-0.566, SDM31=0.342

    PNG
    media_image2.png
    433
    772
    media_image2.png
    Greyscale

NOTE – Having a radius of curvature of the object side surface of the third lens, and  a half-diameter of the object side surface of the third lens to be within 1.6<R31/SDM31<4.3 would only require routine skill for a person of ordinary skill in the art based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the optical lens meet the expression: 1.6<R31/SDM31<4.3 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).

Regarding Claim 20, Li teaches a mobile terminal, comprising a housing, a display screen and a fingerprint recognition module, wherein the fingerprint recognition module and the display screen are engaged with the housing, the fingerprint recognition module comprises an optical lens, along an optical axis from an object side to an image side (Figs. 1-4; 19-20; Para. 44-50; 111-116 of Li; terminal device 700 includes a display 720 and an optical fingerprint apparatus 730, where the optical fingerprint apparatus 730 is disposed in partial region under the display 720. The optical fingerprint apparatus 730 includes a sensing array with a plurality of optical sensing unit… optical fingerprint apparatus 730 includes a light detecting portion 734 and an optical component 732. The light detecting portion 734 includes the sensing array, a reading circuit and other auxiliary circuits electrically connected to the sensing array… fingerprint identification apparatus 400 may include a lens system 401, and the lens system 401 may be the lens system 10… fingerprint identification apparatus may include an image sensor 402, disposed under the lens system 401), the optical lens sequentially comprises:
a first lens with a negative refractive power, an object side surface of the first lens adjacent to the optical axis being a concave surface and having at least one inflection point, an image side surface of the first lens being a concave surface; a second lens with a positive refractive power, an object side surface and an image side surface of the second lens both being convex surfaces;
a third lens with a positive refractive power, an image side surface of the third lens being a convex surface; an infrared filter; wherein the optical lens meets the expressions: 1.5<f3/f<2.2; where f3 represents an effective focal length of the third lens, f represents an effective focal length of the optical lens (Figs. 1-4; Para. 44-108; Para. 111-116;Table 5 of Li; lens system 10 includes: a first lens 11, a second lens 12 and a third lens 13 arranged sequentially from an object side to an image side, where the first lens 11 is a negative optical power lens, the second lens 12 is a positive optical power lens, and the third lens 13 is a positive optical power lens… optical fingerprint identification module 200 may include: an infrared filter… imaging plane may be a surface of the imaging sensor, which may be corresponding to the DIE in the optical fingerprint identification module… f1=−0.584991, f2=0.808783, f3=0. 717745, f12=1.861261, f=0.373529).
Li does not explicitly disclose a flat glass; a stop; the first lens, the second lens and the third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70; 1.0 mm<f1+f2+f3<2.1 mm;  −2.1<R11/f1<−1.5; where f3 represents an effective focal length of the third lens, f represents an effective focal length of the optical lens, f1 represents an effective focal length of the first lens, f2 represents an effective focal length of the second lens, R11 represents a radius of curvature of the object side surface of the first lens.
However, Kuo teaches a flat glass; a stop; first lens, second lens and third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70; 1.0 mm<f1+f2+f3<2.1 mm (Figs. 7-12; Para. 133-140; Table 5 of Kuo; a first lens element 310, an aperture stop 300, a second lens element 320, a stop 301, a third lens element 330… light-permeable sheet 340 is made of glass material

    PNG
    media_image4.png
    449
    669
    media_image4.png
    Greyscale
 
); −2.1<R11/f1<−1.5; where f3 represents an effective focal length of the third lens, f represents an effective focal length of the optical lens, f1 represents an effective focal length of the first lens, f2 represents an effective focal length of the second lens, R11 represents a radius of curvature of the object side surface of the first lens (Figs. 1-2; R11=1.614, f1=-0.76; Table 1 of Kuo; NOTE – Having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 would only require routine skill for a person of ordinary skill in the art at the time when the invention was filed based on the combination of Li and Kuo. Therefore, one of ordinary skill in the art would have pursued having the radius of curvature of the object side surface of the first lens and effective focal length of the first lens ratio to be within −2.1<R11/f1<−1.5 with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a flat glass; a stop; the first lens, the second lens and the third lens each are plastic aspherical lenses, and each have a refractive index less than or equal to 1.70; 1.0 mm<f1+f2+f3<2.1 mm;  −2.1<R11/f1<−1.5; where f3 represents an effective focal length of the third lens, f represents an effective focal length of the optical lens, f1 represents an effective focal length of the first lens, f2 represents an effective focal length of the second lens, R11 represents a radius of curvature of the object side surface of the first lens using the teachings of Kuo in order to modify the device taught by Li. The motivation to combine these analogous arts would have been for eliminating the stray light and thereby improving image quality thereof (Para. 82 of Kuo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622